Order filed July 26, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00374-CV
                                   ____________

 THREE THOUSAND AND NO/100 DOLLARS ($3,000.00) IN US CURRENCY,
                         ET AL, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 149th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 66649


                                      ORDER

       Appellant’s brief was due July 9, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits a brief to the clerk of this court on or before August 27,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                         PER CURIAM